MEMORANDUM **
Heather Spieler appeals the sentence imposed following her guilty plea to one count of conspiracy to use, possess, and traffic in counterfeit and unauthorized access devices, in violation of 18 U.S.C. § 1029(b)(2). Spieler’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that counsel was unable to find any issue that could in good faith be presented on appeal. Our independent review of the record pursuant to Penson v. Ohio, 488 *668U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.